Case 6:18-CV-02108-.]A-TBS Document 1-1 Filed 12/07/18 Page 1 of 5 PagelD 6
Filing # 79346149 E-Filed 10/15/2018 03:34:22 PM

IN THE CIRCUIT COURT OF THE

NINTH JUDICIAL CIRCUIT, IN AND

FOR ORANGE COUNTY, FLORIDA
BRYAN P. BARNARD,

Plaintiff, CASE NO.:
v.

GERALD ZEDRECK and
ROMESBERG TRUCKING, INC.,

Defendants.
l

commit

Comes now Plaintiff, BRYAN P. BARNARD, by and through the undersigned
attorney and sues Defendants, GERALD ZEDRECK, and ROMESBERG TRUCKING,
INC. (hereinafter referred to as “ROMESBERG”) and alleges:

1. This is an action for damages in excess of $15,000.00.

2. Plaintiff, BRYAN P. BARNARD, at all times material hereto was a resident
of Tavares, Lake County, Florida.

3. Defendant, GERALD ZEDRECK, was at all times material hereto a resident
of Acme, Pennsylvania.

4. Defendant, ROMESBERG TRUCKING, INC., is a Pennsylvania Corporation
whose registered agent is Roger Romesberg, Jr., 208 West Mud Pike, Rockwood, Pa
15557.

5. At all times material hereto, Defendant, ROMESBERG TRUCKING, INC.,
was the registered owner of a 2018 Kenwood Truck, bearing vehicle identification

number 1XKZD4OX7JJ199936.

6. At all times material hereto, Defendant, GERALD ZEDRECK, was driving
said truck with the express or implied consent and knowledge of the owner,

Defendant, ROMESBERG.

EXH|B|T

Page 1 of 3

 

`l

Case 6:18-Cv-02108-.]A-TBS Document 1-1 Filed 12/07/18 Page 2 of 5 PagelD 7

7. The motor vehicle accident giving rise to this cause of action occurred on
or about January 16, 2018, at approximately 6:10 a.m. on Interstate 4 Eastbound
at or near S. John Young Parkway in Or|ando, Orange County, Florida.

8. That at said time and place, Defendant, GERALD ZEDRECK, so negligently
and carelessly operated and or maintained said Kenwood truck so as to cause the
collision with the vehicle that P|aintiff, BR¥AN P. BARNARD, was driving, causing
him injuries.

E.l_l.l!l_l
NEGLIGENgE AGAINsT l>El=ENl)AN'rl GERALD zEDREcl<

9. P|aintiff, BRYAN P. BARNARD, reiterates, re-alleges, and adopts the
foregoing paragraphs 1 through 8 and further alleges:

10.As a direct and proximate result of the negligent operation of the said
truck driven by Defendant, GERALD ZEDRECK, the P|aintiff, BR¥AN P. BARNARD,
has suffered bodily injury, and resulting pain and suffering, disability, mental
anguish and pain, loss of earnings, loss of ability to earn money and has incurred
substantial medical expenses for treatment and care, past, present and future.
Said losses, injuries and expenses are either permanent or continuing in nature and

P|aintiff, BRYAN P. BARNARD will continue to suffer same in the future.

WHEREFORE, P|aintiff, BRYAN P. BARNARD demands judgment for
damages against Defendant, GERALD ZEDRECK, in an amount exceeding
$15,000.00 (Fifteen thousand dollars), together with the costs of this action, and
further demands trial by jury on all issues so triable.

§QUNT II
NEGLIG§NCE AGAINS| DEFENDAN!¢ ROMESBERG

Page 2 of 3

Case 6:18-Cv-02108-.]A-TBS Document 1-1 Filed 12/07/18 Page 3 of 5 PagelD 8

11. P|aintiff, BRYAN P. BARNARD, reiterates, re-a|leges, and adopts the
foregoing paragraphs 1 through 8 and further alleges.

12. As a direct and proximate result of the said negligent operation of the
said motor vehicle by Defendant, GERALD ZEDRECK, the P|aintiff, BRYAN P.
BARNARD, has suffered bodily injury, and resulting pain and suffering, disability,
mental anguish and pain, loss of earnings, loss of ability to earn money and has
incurred substantial medical expenses for treatment and care, past, present and
future. Said |osses, injuries and expenses are either permanent or continuing in

nature and P|aintiff, BRYAN P. BARNARD will continue to suffer same ln the future.

WHEREFORE, P|aintiff, BRYAN P. BARNARD, demands judgment against
Defendant, ROMESBERG TRUCKING, INC.., for damages in an amount exceeding
$15,000.00 (Fifteen Thousand Dollars), together with the costs of this action, and
further demands trial by jury on all issues so triable.

Dated this 15th clay of October, 2018.

By: [s[ D. Graham Anderson
D. GRAHAM ANDERSON, ESQ.(FBN:62443)

Bogin, Munns & Munns, P.A.

1390 N. Hancock Road, Suite 201
Clermont, FL 34711

(352)243-8981

Attorney for the P|aintiff

Primarvr QMMQMMM
Secondarv= Mmmm§.-sm
aguintana@boginmunns.com
BMMservice@boginmunns.com

Page 3 of 3

Case 6:18-Cv-021'08-.]A-TBS Document 1-1 Filed 12/07/18 Page 4 of 5 PagelD 9

DISCECTOMY AND FUSION AT C5-C6 AND C6-C7. Enclosed please find additional
medical records and bills recently received by my office to assist you in the evaluation of this

claim.

MR. BRYAN BARNARD IS A YOUNG 34 YEAR OLD MAN WHO IS LEFT TO LIVE
THE REST OF HIS LIFE IN THIS PAINFUL STATE.

Mr. Bryan Barnard is still undergoing active treatment and will be incurring additional
medical expenses related to this unfortunate accident.

FUTURE MEDICAL TREATMENT: lt is reasonably anticipated that Mr. Bryan Barnard will
need to seek future chiropractic/orthopedic care given the injuries sustained in the subject
accident His chronicity continues Mortality tables dictate that Mr. Bryan Barnard has a life

expectancy of another fifty one years.

Mr. Bgan Barnard’s anticipated future medical expenses are as follows;

Future Physical Therapy
$2,500.00 per year x 51 years $ 127,500.00
Surgeons Fees (approximately) $ 50,000.00
Hospital Pees (approximately) $ 45,000.00
Anesthesiologist (approximately) $ 3,800.00
Post surgical brace/belts and physical therapy
(appr°ximat¢ly) §___LI,QY&Q
TOTAL $ 236,300.00

MEDICAL EXPENSES: Mr. Bryan Barnard has incurred the following expenses due to the
injuries he sustained in the accident dated January 16, 2018:

4. mount
` "8'4'5
00
.50+
.7

MEnchL
ms cnmorzmcrxc cEN'n-:R
c).eRMONT RAmoLooY
ouu=coAs'r '
mosme

onB Loss

PnBsclumoNs .81

 

TOTAL . $247,7 ` . d _
*THERE IS NO PIP AVAEABLE MAKING THIS A DOLLAR ONE CLAI]VI*

LOST WAGES/LOS__S OF EARNING CAPACITY: As a result of the motor vehicle accident
described herein, Mr. Bryan Barnard, has been unable to carry on his work as he was prior to the
accident Mr. Bryan Barnard has lost time from work due to his injuries and medical

EleBrr
COm ptl$ii'¢

   
  

 
  

www. BoginMunns.com

Or|imdo `l Clermonl `i\ Coeoa 'l Daylcna n Dellona n De\‘lin n Gainesvillc l Kis§immee` n leesburg i"Melb'oum-

. .-,._...

Case 6:18-Cv-02108-.]A-TBS Document 1-1 Filed 12/07/18 Page 5 of 5 PagelD 10

Make Checks Payab|e To:

BioSpine LLC
Po Box 17447

Clearwaier. FL 33762-0447

PlNELLAS
STATEMENT

ADDR

 

lF PAYlNG BY CRED|T CARD, FlLL OUT BEI..DW

 

 

CHECK CARD US|NG FOR PAYMENT

 

 

Uasteresrd Msa

 

 

ES$EE:
lu"mil"¢u"m"nimllll

Barnard| Bian

El Piaase check box if above address is incorrect or insurance

icvv Qu`Nr
Pi:iw__

 

 

 

 

 

 

 

sTATEMENr nATE FAY ‘ri-ns mount Accoum' NBR
___ mo __
SHOWAMQUNT PAiD HERE $
REM|T TO:
tilllllinl\lll|,lt|lllllllll"l|l\'l""l"\l\\|l"
BloSplne LLC
Po Box 17447
Ciearwater. FL 33782-0447
P|NELLAS

information has changed and indicate change(s) on reverse sidea

PLEASE DETACH AND RETURN TOP PORTION WlTH YOUR PAYMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Descriptlon of lnsuranee Patient insurance patient
Dato Patlsnt P_rovider Servlce Servlce Charge Receipt Receipt Adjust Balanee
Ts?hii’i”e aryan claybrook¢ 2255 uac"K“sPiN-_e FussaR'EM”'o` sas.isa.oo s“'as.i_'es.oo
05108/18 Bryan Claybrcoks 22552 ADDL NECK SPlNE FUS|ON $3,1,638'.50 $31.638.60
05/08/18 Bryan Claybrooks 22845 iNSERT SP|NE F|XAT|ON DE $19,404.00 519,404.00
05108!18 Bryan Ciayhtcok! 22853 AF*PL¥ SF|NE PROSTH DEVl $10,?82.00 ,' 310.782.00
05/08/18 Bryan Claybrcoks 22853 APPLY SPiNE PROSTH DEV| 510.182.00 - $10_782.00
05108/18 Bryan Ciayhrook: 20930 SPBONE ALGRFT MORSEL $4,000.00 54,000.00
05/08/18 Bryan Claybrooke LBSSS Prosthei|c implant NOS $401.92 $401.92
05108!18 Brysn Cisybrcoks LBBBB Prostheilc implant NOS $3.600.00 $3.600.00
05/08/18 Bryan Ciaybrooks 01713 Anehorlserew bnmn.tislbn Orti $1,900.00 $1,900.00
05/08!18 Bryan C|eyhrcuk¢ 01713 Anmor!aerewbnlbn.tisibn O_rti $1.800.00 $1.800.00
05/08/18 Bryen Cicybroolc A4649 Surglcal supplies $331.24 $331.24
Accoun¢ Number current so pays eo oé'ys ' so pays 120 pays rural Aeqouni salem
_ sizs.sa'r.re " so.co l `_so.qo_ b so.oo so.oo s129.as'/.7e
MESSAGE? Piease Pe Thls
For billing question. please cai1813~443-2108 i AMOUNT ¥>>> $C.UD
°' PA¥MENT DUE UPON RECE|PT °THANK VOU "
STATEIV|ENT Page: 1 oft

